Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grasse et al, US 2010/0168717 A1 (“Grasse”).
Regarding claim 14, Grasse discloses an instrument actuation element guide (12, Figs. 1-5, Para [0034]) comprising: 
an inner portion (inner polymer layer 20, Figs. 1-5, para [0034]) comprising a first surface (15, Figs. 2A-D) defining one of a recess and a protrusion 
an outer portion (outer layer 50, paras [0035]; [0040], Figs. 3-4) comprising a second surface (surface of 50 that adjoins inner layer 20, Figs. 3-4) defining the other of the recess and the protrusion (recessed portions of 50 in between lumens 30, Figs. 3-4); 
wherein: the inner portion (20) and the outer portion (50) are assembled together such that the protrusion is partially within the recess (Figs. 3-4, para [0040]; [0043]; material 50 moves into spaces between 30), and a guide channel (side lumens 30) sized to receive an actuation element of the instrument is defined between the recess and the protrusion (Figs. 3-5; lumens 30 are sized to receive steering or electrical wires or an elongate member 70, paras [0030]; [0045]).
Regarding claim 16, Grasse discloses the actuation element guide of claim 14, wherein: the inner portion (20) has a first hardness (polymeric materials of 20 have an inherent hardness, see para [0035]), and the outer portion (50) has a second hardness (polymeric materials of 50 also have an inherent hardness or durometer, see para [0040]) different from the first hardness (materials of inner layer 20 such as PTFE and materials of outer layer 50 such as Pebax have different durometers, paras [0035] and [0040]).
Regarding claim 17, Grasse discloses the actuation element guide of claim 16, wherein the first hardness is greater than the second hardness (PTFE of inner layer 20 can have a durometer or hardness such as 50D, which is greater than the hardness or 
Regarding claim 18, Grasse discloses the actuation element guide of claim 14, wherein one or both of the inner portion (20) and the outer portion (50) comprise a flexible polymer material (PTFE, PEEK, polyimides, polyesters, polysulfones, polyketones, fluoropolymers, etc, see para [0035]; thermoplastic elastomers, Pebax, see para [0040]).
Regarding claim 19, Grasse discloses the actuation element guide of claim 14, wherein at least a portion of the recess defines at least a portion of the guide channel (Figs. 3-4, para [0043]; material flows around lumen 30 and therefore defines a portion of the outer wall of lumen 30).
Regarding claim 20, Grasse discloses the actuation element guide of claim 14, wherein the guide channel (90) is radially offset from a longitudinal centerline of the actuation element guide (longitudinal centerline of 10, Figs. 3-4).
Regarding claim 21, Grasse discloses the actuation element guide of claim 14, wherein the inner portion (20) comprises a central lumen (11) extending along a longitudinal centerline of the actuation element guide (Fig. 5, para [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse in view of Lathrop et al, US 2012/0277762 A1 (“Lathrop”).
Regarding claim 2, Grasse discloses an actuation element guide (12, Figs. 1-5) for an instrument (medical instrument such as steering wires, see para [0030]), the actuation element guide comprising: 
a guide channel (30) sized to receive an actuation element of a surgical instrument (Figs. 3-5; lumens 30 are sized to receive steering or electrical wires or an elongate member 70, paras [0030]; [0045]), the guide channel defining a path (lumen 30 defines path along length of 12, para [0045]) along at least part of a length of the actuation element guide; 
wherein: the actuation element guide has a first hardness (hardness of polymeric materials of layer 20, para [0035]) at a first radial distance (inner layer portion 20 with surfaces 15, 11, define a first distance from the center at 10, see Figs. 2A-D, 3-5) from the longitudinal centerline (center of lumen 11) and a second hardness (hardness of polymeric materials of outer layer 50, para [0040]) at a second radial distance (outer surface of layer 50 defines a second radial distance from center at 10, 11, Figs. 3-5) from the longitudinal centerline (center of lumen 11), the first hardness being different from the second hardness (materials of inner layer 20 such as PTFE and materials of outer layer 50 such as Pebax have different durometers, paras [0035] and [0040]); and the second radial distance is larger than the first radial distance (outer layer 50 is located at a 
Grasse does not expressly teach that the guide channel defines a twisted path about a longitudinal centerline of the actuation element guide along at least part of a length of the actuation element guide.
However, Lathrop, in the same field of art, teaches an actuation element guide (Figs. 1-4, 13) for a surgical instrument, the guide comprising: a first inner piece or portion (140); a second outer piece or portion (16); and at least one guide channel defining a twisted path about a longitudinal axis of the guide in between the inner and outer portions (Fig. 13); wherein a cross-section of the at least one guide channel, at a location along an axial length of the guide, is defined by a surface portion of the first inner piece and by a surface portion of the second outer piece (see Fig. 13, paras [0065]-[0067]).  Lathrop teaches that the path of the guide channel is twisted in order to maintain a constant length for the path of the elements or cables passing through the path regardless of the orientation of the other joints (Lathrop, para [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the path of Grasse twisted about a longitudinal centerline of the actuation element guide as taught by Lathrop in order to provide the stated advantages of maintaining a constant length for the path of the elements or cables passing through the path regardless of the orientation of the other joints or portions of the lumen along a length of the actuation guide element (Lathrop, para [0066]).
Regarding claim 3, Grasse discloses the actuation element guide of claim 2, wherein the first hardness is greater than the second hardness (PTFE of inner layer 20 can have a durometer or hardness such as 50D, which is greater than the hardness or durometer of Pebax 20D used for outer layer 50, para [0040]; see attached material data sheet by WS Hampshire Inc. for Teflon or PTFE).
Regarding claim 4, Grasse as modified discloses the actuation element guide of claim 2, and Grasse further teaches wherein the actuation element guide comprises an inner portion (20, Figs. 2A-D, para [0035]) and an outer portion (50, Figs. 3-5, paras [0040]; [0043]).
Regarding claim 5, Grasse as modified discloses the actuation element guide of claim 4, and Grasse further teaches wherein the inner portion (20) comprises a first material having the first hardness (materials of inner layer 20 such as PTFE inherently have durometers of hardness, paras [0035]) and the outer portion (50) comprises a second material having the second hardness (materials of outer layer 50 such as Pebax inherently have hardness or durometers that are different than layer 20, para [0040]).
Regarding claim 6, Grasse as modified discloses the actuation element guide of claim 5, and Grasse further teaches wherein the first material comprises a first flexible polymer exhibiting the first hardness (materials of inner layer 20 such as PTFE are flexible polymers and have an inherent hardness or durometer, paras [0035]) and the second material comprises a second flexible polymer exhibiting the second hardness (materials of outer layer 50 such as Pebax are flexible polymers and inherently have hardness or durometers that are different than layer 20, para [0040]).
Regarding claim 7, Grasse as modified discloses the actuation element guide of claim 4, and Grasse further teaches wherein a cross-section of the guide channel is defined by a surface portion of the inner portion (surface portion at 15) and a surface portion of the outer portion (surface portion of 50 that distributes into spaces around 30, see Fig. 5, para [0043]).
Regarding claim 8, Grasse discloses an instrument actuation element guide (12, Figs. 1-5) comprising: 
an inner portion (20) formed of a material exhibiting a first hardness (materials of inner layer 20 such as PTFE are flexible polymers and have an inherent hardness or durometer, paras [0035]); and 
an outer portion (50) formed of a material exhibiting a second hardness (materials of outer layer 50 such as Pebax are flexible polymers and inherently have hardness or durometers that are different than layer 20, para [0040]) different from the first hardness (PTFE and Pebax are different polymers and have different durometers of hardness); 
wherein: the inner portion (20) and the outer portion (50) are assembled together such that a guide channel (30) sized to receive an actuation element of the instrument is defined by a surface of the inner portion and a surface of the outer portion (surfaces of 20 at 15, 11 are adjoined to surface of 50 so as to form the channel 30, see para [0043]; Figs. 3-5; lumens 30 are sized to receive steering or electrical wires or an elongate member 70, paras [0030]; [0045]); 
Grasse is silent as to the guide channel defines a twisted path about a longitudinal centerline of the actuation element guide.
However, Lathrop, in the same field of art, teaches an actuation element guide (Figs. 1-4, 13) for a surgical instrument, the guide comprising: a first inner piece or portion (140); a second outer piece or portion (16); and at least one guide channel defining a twisted path about a longitudinal axis of the guide in between the inner and outer portions (Fig. 13); wherein a cross-section of the at least one guide channel, at a location along an axial length of the guide, is defined by a surface portion of the first inner piece and by a surface portion of the second outer piece (see Fig. 13, paras [0065]-[0067]).  Lathrop teaches that the path of the guide channel is twisted in order to maintain a constant length for the path of the elements or cables passing through the path regardless of the orientation of the other joints (Lathrop, para [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the path of Grasse twisted about a longitudinal centerline of the actuation element guide as taught by Lathrop in order to provide the stated advantages of maintaining a constant length for the path of the elements or cables passing through the path regardless of the orientation of the other joints or portions of the lumen along a length of the actuation guide element (Lathrop, para [0066]).
Regarding claim 9, Grasse as modified discloses the actuation element guide of claim 8, and Grasse further teaches wherein: the inner portion (20) comprises one of a recess and a protrusion on an inner surface of the inner portion (protrusion or portion of 30 that protrudes beyond the surface 15, Figs. 2A-D); the outer portion (50) comprises the other of the recess and the protrusion on an outer surface of the outer portion (recessed portions of 50 in between lumens 30, Figs. 3-4); and at least a portion of the 
Regarding claim 10, Grasse as modified discloses the actuation element guide of claim 8, and Grasse further teaches wherein: the inner portion (20) comprises a flexible polymer material exhibiting the first hardness (materials of inner layer 20 such as PTFE are flexible polymers and have an inherent hardness or durometer, paras [0035]), and the outer portion (50) comprises a flexible polymer material exhibiting the second hardness (materials of outer layer 50 such as Pebax are flexible polymers and inherently have hardness or durometers that are different than layer 20, para [0040]).
Regarding claim 11, Grasse as modified discloses the actuation element guide of claim 8, and Grasse further teaches wherein the inner portion (20) and outer portion (50) are joined together by one or more of a weld joint and an adhesive bond (lamination of polymers creates an adhesive bond, para [0043]).
Regarding claim 12, Grasse as modified discloses the actuation element guide of claim 8, and Grasse further teaches wherein: the guide channel (multiple channels 30) comprises a first guide channel (one of the multiple channels shown at 30, Figs. 2A-D, 3, para [0036]), and the inner portion (20) and outer portion (50) are assembled together such that a second guide channel (30) sized to receive an actuation element of the instrument is defined by the surface of the inner portion and the surface of the outer portion (surfaces of 20 at 15, 11 are adjoined to surface of 50 so as to form the channel 30, see para [0043]), but is silent as to the second guide channel defines another twisted path about a longitudinal centerline of the actuation element guide.
However, Lathrop, in the same field of art, teaches an actuation element guide (Figs. 1-4, 13) for a surgical instrument, the guide comprising: a first inner piece or portion (140); a second outer piece or portion (16); and multiple guide channels defining a twisted path about a longitudinal axis of the guide in between the inner and outer portions (Fig. 13); wherein a cross-section of the at least one guide channel, at a location along an axial length of the guide, is defined by a surface portion of the first inner piece and by a surface portion of the second outer piece (see Fig. 13, paras [0065]-[0067]).  Lathrop teaches that the path of the guide channels are twisted in order to maintain a constant length for the path of the elements or cables passing through the path regardless of the orientation of the other joints (Lathrop, para [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the multiple paths of the guide channels of Grasse twisted about a longitudinal centerline of the actuation element guide as taught by Lathrop in order to provide the stated advantages of maintaining a constant length for the path of the elements or cables passing through the path regardless of the orientation of the other joints or portions of the lumen along a length of the actuation guide element (Lathrop, para [0066]).
Regarding claim 13, Grasse as modified discloses the actuation element guide of claim 12, and Grasse further teaches wherein the first guide channel (30) and second guide channel (30) are diametrically opposed across a diameter of the actuation element guide (see Figs. 2A-B, para [0036]; especially Fig. 2B where multiple channels can be positioned on opposite sides of diameter of 20).
Regarding claim 15, Grasse discloses the actuation element guide of claim 14, but is silent as to wherein the guide channel extends along a twisted path along a length of the actuation element guide.
However, Lathrop, in the same field of art, teaches an actuation element guide (Figs. 1-4, 13) for a surgical instrument, the guide comprising: a first inner piece or portion (140); a second outer piece or portion (16); and at least one guide channel defining a twisted path about a longitudinal axis of the guide in between the inner and outer portions (Fig. 13); wherein a cross-section of the at least one guide channel, at a location along an axial length of the guide, is defined by a surface portion of the first inner piece and by a surface portion of the second outer piece (see Fig. 13, paras [0065]-[0067]).  Lathrop teaches that the path of the guide channel is twisted in order to maintain a constant length for the path of the elements or cables passing through the path regardless of the orientation of the other joints (Lathrop, para [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the path of Grasse twisted about a longitudinal centerline of the actuation element guide as taught by Lathrop in order to provide the stated advantages of maintaining a constant length for the path of the elements or cables passing through the path regardless of the orientation of the other joints or portions of the lumen along a length of the actuation guide element (Lathrop, para [0066]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-18, 21-22 of U.S. Patent No. 10,285,763. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771